Ross, J.
— The sole point presented by the petitioner is, that he is illegally restrained of his liberty, because he is held for a violation of a certain ordinance of the city of Oakland, which, it is claimed, violates that provision of the charter of the city which declares that “licenses shall be discriminating and proportionate to the amount of business.” (Stats. 1862, p. 353.)
The portion of the ordinance which it is claimed violates this provision of the charter is section 14 of an ordinance entitled “An ordinance establishing-and regulating municipal licenses,” and which reads as follows: “For owners or keepers of laundries who employ or use two or less than four persons in transacting the business of said laundry, seven dollars per quarter. For those who employ not less than four and less than eight persons, twelve dollars per quarter. For those who employ not less than eight and less than twenty persons, twenty dollars per quarter. For those who employ twenty or more persons, forty dollars per quarter.”
As has been seen, licenses by the charter are required to be made proportionate to the amount of business done. Whether the number of persons employed in the various laundries of the city is the basis by which can best be gouged the amount of business done therein, or not, it is one way of doing so, and for aught we know, the safest way. The city council cannot count the various articles of wearing apparel laundried by the various laundries. But it is fair to presume that no more persons are employed in such establishments - than is necessary to the performance of the work, and as a consequence, that the amount of business done by such establishments is in proportion to the number of persons employed therein.
The nature of the business in question is quite different from that of a merchant who with one employee or *637none at all may do more business than other merchants with a hundred employees. We think there is no analogy between the two cases, and that it was permissible for the council to take a practical view of the question and legislate accordingly.
Writ dismissed and prisoner remanded.
Myrick, J., Sharpstein, J., and Morrison, C. J., concurred.